UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7268


ANTONIO SAUNDERS,

                  Plaintiff - Appellant,

             v.

OFFICER DICKERSON, Master Jail Officer, Classification
Officer; R. CHERRY, Superintendent; C. PERKINS, Commonwealth
Attorney; H. GWYNN, Assistant Commonwealth Attorney; JANE
DOE, Commonwealth Attorney Office Employee,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cv-01094-LMB)


Submitted:    January 30, 2009             Decided:   February 27, 2009


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Saunders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio    Saunders     appeals   the   district     court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).          We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by   the   district   court.       Saunders   v.    Dickerson,    No.   1:07-cv-

01094-LMB    (E.D.    Va.   June   25,   2008).      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                         2